COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Senior Judge Cole
Argued at Richmond, Virginia


JUANITA V. GROVE
                                          MEMORANDUM OPINION * BY
v.   Record No.    2075-95-1               JUDGE MARVIN F. COLE
                                               JULY 9, 1996
IRVING D. GROVE, SR.


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     William R. Shelton, Judge
           Thomas L. Gordon (Gordon, Dodson & Gordon, on
           brief), for appellant.

           No brief or argument for appellee.



     Juanita V. Grove (wife) appeals the equitable distribution

decision of the circuit court.    Wife raises three issues on

appeal:   (1) whether the trial court erred by allowing her only

seven days to present evidence; (2) whether the trial court erred

in its equitable distribution of the marital estate; and (3)

whether the trial court erred in valuing the marital residence.

We find that the trial court erred by failing to consider any

evidence presented by wife.    Therefore, we reverse the trial

court's decision and remand.

     Irving D. Grove, Sr. (husband) filed his bill of complaint

in September 1993.    Wife timely filed an answer and cross-bill.

Husband proceeded with discovery.    Wife's counsel withdrew

pursuant to an order entered December 14, 1994, without taking

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
any evidence on behalf of wife.   In January 1995, wife's new

counsel requested thirty days within which to gather and present

evidence for wife.   By letter opinion ruling dated January 23,

1995, the trial court denied wife's request.   Subsequently,

wife's counsel again sought an opportunity to "develop [wife's]

position with reference to equitable distribution."   Husband

filed a motion to quash the proposed deposition of wife.   By

order dated May 2, 1995, the trial court denied the motion to

quash and indicated it "allowed counsel for [wife] to take

evidence" and that it "will allow counsel for [husband] to cross

examine the [wife] if she is so deposed."   Wife's deposition was

taken on February 20, 1995.
     By letter dated May 1, 1995, the trial court outlined the

changes it would require to the proposed final decree submitted

by husband.   The final decree, issued June 21, 1995, indicated it

was based "upon the depositions of [husband] and his witnesses."

The order did not reflect that the wife's evidence was

considered.

                      Limitation on Evidence

     Wife contends the trial court erred by limiting her to seven

days within which to present evidence.   Nothing in the record

supports wife's claim that the court granted her only seven days

within which to present evidence.

     However, in its May 2, 1995 order, the trial court indicated

that it allowed wife to take additional evidence.   Nevertheless,




                                  2
in the final decree, the trial court stated that its decision was

based upon husband's evidence.   Therefore, although the trial

court ruled that it would allow wife's deposition, it did not

consider any of wife's evidence when making the final equitable

distribution decision.   "Unless it appears from the record that

the chancellor has abused his discretion or has failed to

consider or has misapplied one of the statutory factors, his

determination will not be reversed on appeal."       Klein v. Klein,

11 Va. App. 155, 161, 396 S.E.2d 866, 870 (1990).      Because the

record indicates that the trial court allowed wife to present

evidence but then failed to consider any evidence she presented

relevant to the factors set out in Code § 20-107.3, its ruling

must be reversed.    See Armistead v. Armistead, 228 Va. 352, 322
S.E.2d 836 (1984).

     Because the trial court failed to consider any of wife's

evidence, on remand it must grant to her a reasonable opportunity

to fully present her evidence in deposition form.      Thereafter,

husband shall be given a reasonable time to present in deposition

form rebuttal evidence if he so desires.      Upon agreement of

counsel for both parties, the trial court may permit the evidence

to be taken in open court or by reference to a commissioner.      The

trial court then shall enter an order deciding the case in

accordance with Code § 20-107.3.       Under this section, the trial

court must follow a three-step procedure when ruling as to

marital property.    It must first ascertain the legal title to all



                                   3
property of the parties and classify it as separate, marital

property, or part separate and part marital.   It must next

determine the value of the property, both separate and marital,

and determine the rights and interests of the parties in the

marital property.   Finally, it must determine whether a monetary

award is warranted.   Smoot v. Smoot, 233 Va. 435, 439-41, 357
S.E.2d 728, 731 (1987); Brinkley v. Brinkley, 5 Va. App. 132,

136-37, 361 S.E.2d 139, 140-41 (1987).
     Accordingly, the decision of the trial court is reversed and

remanded for further proceedings consistent with this opinion.
                                   Reversed and remanded.




                                 4